NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 21-1031
                                   ________________

                                  WILLIAM A. BAUM,

                                                   Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY


                       Appeal from the United States District Court
                        for the Western District of Pennsylvania
                        (D.C. Civil Action Nos. 2-19-cv-00421)
                        District Judge: Honorable Cathy Bissoon


                       Submitted under Third Circuit LAR 34.1(a)
                                On September 24, 2021

               Before: MCKEE*, RESTREPO, and ROTH, Circuit Judges

                           (Opinion filed: November 14, 2022)

                                   ________________

                                        OPINION *




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

*Judge McKee assumed senior status on October 21, 2022.
ROTH, Circuit Judge

       William Baum alleges that his employer, the Social Security Administration

(SSA), subjected him to discrimination and retaliation because of his sex and disabilities

(ulcerative colitis and liver disease), about which he had previously filed EEOC

complaints. The District Court granted the SSA’s motion for summary judgment,

finding that Baum presented no evidence that the SSA denied him promotions because of

his disability or in retaliation for filing EEOC charges. The District Court also held that

Baum had not meaningfully refuted any of the SSA’s stated non-discriminatory bases for

its decisions. We will affirm.


                                             I.

       Baum’s claims pertain to his non-selection for two promotions. Baum applied for

and was denied a promotion to district manager in his office in Butler, PA. He also

applied for and was denied a promotion to assistant district manager in Ambridge, PA. In

addition, Baum argued that his subsequent demotion from operations supervisor to claims

representative was discriminatory and retaliatory. 1


1
  Baum additionally argued that a 2017 performance review by Amber Mundis was an
adverse employment action. Although the SSA argued that any claim based on the
performance review was waived, we do not conclude that waiver or forfeiture took place.
Nonetheless, we hold that the 2017 review was not an adverse employment action as it
was not “serious and tangible enough to alter [Baum’s] compensation, terms, conditions,
or privileges of employment.” Storey v. Burns Int'l Sec. Servs., 390 F.3d 760, 764 (3d
Cir. 2004). In fact, Baum’s score of a 4.0 out of 5.0 was by no means a bad score, as it
meant that he was eligible for a bonus. It also did not result in loss of pay or a demotion.
See Weston v. Pennsylvania, 251 F.3d 420, 431 (3d Cir. 2001) (holding written
reprimands were not adverse employment actions because they had not caused a
“material change in the terms or conditions of his employment”).
                                             2
       The Butler position became available when Baum’s former supervisor, George

Ziecina, retired. Baum served as Ziecina’s right-hand man. Baum, and at least eight

other employees, applied to replace Ziecina. Ziecina’s immediate supervisor, Amber

Mundis, recommended against Baum’s selection. She noted that Baum had difficulties

providing honest and timely feedback, collaborating with coworkers, engaging

employees, demonstrating leadership, and communicating appropriately and sufficiently.

The position ultimately went to a different candidate who outranked Baum in the SSA,

had previously served as a district manager, and had received praise for his

communication skills. Baum later applied for an assistant district manager position in the

Ambridge office. The position again went to someone who had experience in the

position and office. Baum was then demoted for sending unprofessional text messages to

a coworker.

       Baum was upset by his non-promotions and made several inappropriate and

potentially threatening remarks in response. The District Court discussed these after-the-

fact comments, which Baum now argues amounted to making an improper credibility

determination at the summary-judgment stage. In granting summary judgment, the

District Court held that Baum had not identified any evidence showing that he was denied

promotion in retaliation for filing an EEOC charge. Indeed, Baum failed to show that his

supervisor knew he had filed an EEOC charge before passing him over for the first

promotion. Baum also failed to cast doubt on the SSA’s evidence that he was not

promoted because he was less qualified for the position than other candidates.



                                            3
                                               II. 2

       We review a district court’s grant of summary judgment de novo, applying the

same standard the district court would use. 3 Summary judgment is appropriate only if the

movant shows that there is no genuine dispute about any material fact and the movant is

entitled to judgment as a matter of law. 4

                                             III.

       Title VII prohibits an employer from discriminating against an employee on the

basis of race, color, religion, sex, or national origin. 5 Courts have also determined that

Title VII’s anti-retaliation protections extend to the federal government. 6 7

       To state a prima facie case of retaliation, Baum must show that (1) he engaged in

a protected activity, (2) he suffered an adverse employment action, and (3) there was a

causal connection between the participation in the protected activity and the adverse

action. 8 A plaintiff seeking to prove his case through indirect evidence, as Baum seeks to



2
  The District Court had jurisdiction under 28 U.S.C. § 1331, and we exercise appellate
jurisdiction under 28 U.S.C. § 1291.
3
  Matheis v. CSL Plasma, Inc., 936 F.3d 171, 176 (3d Cir. 2019).
4
  FED. R. CIV. P. 56(a).
5
  42 U.S.C. § 2000e–16(a).
6
  See id. § 2000e–3(a); Komis v. Sec’y of United States Dep’t of Lab., 918 F.3d 289, 294
(3d Cir. 2019) (“[F]ederal employees may bring claims of retaliation under Title VII.”)
7
  Title VII does not protect against discrimination or retaliation based on disability. On
appeal, the SSA maintains that Baum failed to assert a disability-based retaliation claim
under the Americans with Disabilities Act, as applied to the federal government through
the Rehabilitation Act. Baum, however, maintains that the SSA understood him to be
asserting a claim for retaliation in addition to discrimination under the Rehabilitation Act,
as evidenced by their failure to challenge this until appeal. We need not decide this issue
because we will affirm the District Court’s order on alternative grounds.
8
  Moore v. City of Philadelphia, 461 F.3d 331, 340–41 (3d Cir. 2006)
                                                4
do here, may do so under the familiar McDonnell Douglas burden-shifting

framework. 9 After establishing a prima facie case, the burden shifts to the employer to

provide a legitimate non-retaliatory reason for its conduct. 10 If it does, the burden shifts

back to the plaintiff “to convince the factfinder both that the employer’s proffered

explanation was false [that is, a pretext], and that retaliation was the real reason for the

adverse employment action.” 11

       Baum does not establish causation at either stage because he failed to present

evidence that his non-selections and demotions were because of any prior, protected

EEOC activity. Although Baum maintains that it is possible that Mundis was aware that

he had engaged in protected activity by filing an EEOC complaint against her in

December 2016, Baum’s mere speculation that Area Director Greg Roy told her of the

claim or that she found out through other means is insufficient to show causation. 12

       Baum also failed to establish a causal link because he did not show “unusually

suggestive” timing, as around ten months had passed between Baum’s initial EEOC

contact and his Butler non-selection, and another three months between Baum’s second




9
  McDonell Douglas Corp. v. Green, 411 U.S. 792 (1973).
10
   Moore, 461 F.3d at 342.
11
   Id.
12
   See Daniels v. Sch. Dist. of Philadelphia, 776 F.3d 181, 197 (3d Cir. 2015) (“Daniels
cannot justifiably rely on mere speculation that these adverse actors learned of her
complaints from other employees in the school district.”); Halsey v. Pfeiffer, 750 F.3d
273, 287 (3d Cir. 2014) (holding that an inference based on speculation or conjecture
does not create an issue of material fact sufficient to survive summary judgment).
                                               5
round of EEOC activity (after the Butler non-selection) and the Ambridge non-selection.

Without more, these gaps are too long to support a causal link. 13

       Given that the timing is not “unusually suggestive,” we consider whether the

proffered evidence as a whole is sufficient to raise the inference of retaliation. “Among

the kinds of evidence that a plaintiff can proffer are intervening antagonism or retaliatory

animus, inconsistencies in the employer’s articulated reasons for terminating the

employee, or any other evidence in the record sufficient to support the inference of

retaliatory animus.” 14 Baum did not provide any such evidence, nor did he show that the

SSA’s reasons for its actions were pretextual. .

       The District Court’s consideration of Baum’s inappropriate comments made after

his rejections was also proper. Rather than being used for credibility and intent

purposes, which would best be left to a jury, the District Court clearly referred to these

comments to underscore the non-discriminatory reasons why Baum was not promoted.

       Finally, Baum argues that the District Court’s grant of summary judgment on his

Rehabilitation Act claim was improper as the District Court did not decide whether the

SSA failed to accommodate his disabilities or state any reasons for granting summary

judgment with respect to this claim. However, the District Court thoroughly and

thoughtfully canvassed the relevant record, referred to the Rehabilitation Act claim, and



13
   See LeBoon v. Lancaster Jewish Cmty. Ctr. Ass'n, 503 F.3d 217, 233 (3d Cir. 2007)
(“Although there is no bright line rule as to what constitutes unduly suggestive temporal
proximity, a gap of three months between the protected activity and the adverse action,
without more, cannot create an inference of causation and defeat summary judgment.”).
14
   LeBoon, 503 F.3d at 232–33.
                                              6
correctly concluded that “[t]here is not one whiff of evidence that Plaintiff was passed

over, or demoted, because of a disability or in retaliation for having filed EEO charges.” 15

Baum’s Rehabilitation Act argument focused entirely on his non-selections for the

promotions, which the District Court adequately addressed.


                                             IV.

         For these reasons, we will affirm the judgment of the District Court.




15
     Appx. 7.
                                              7